Citation Nr: 0425657	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-20 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly pension at the aid and 
attendance level.

2.  Entitlement to service connection for post-traumatic 
stress disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In this decision, the RO determined 
that the veteran was not entitled to special monthly pension 
(SMP) at the aid and attendance level.  The RO also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision 
regarding the issue of special monthly pension at the aid and 
attendance level has been obtained.

2.  The most probative lay and medical evidence shows that 
the veteran is not helpless or so nearly helpless as to 
require the regular aid and assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
special month pension at the aid and attendance level have 
not been met.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in May 2002.  By means of this letter, the veteran was 
told of the requirements to establish SMP at the aid and 
attendance level.  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notification was 
provided prior to the RO's initial unfavorable decision 
regarding this matter issued in October 2002.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA SMP examination in July 2002.  This 
examination provided a detailed medical history, findings on 
examination, diagnoses, and appropriate opinions on the 
veteran's functional ability.  This examiner appears to have 
based his findings on an accurate medical history.  Based on 
these findings, the July 2002 examination is found to be 
adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran has identified only VA 
medical treatment, and provided this evidence directly to VA.  
These records are associated with the claims file.  Thus, the 
Board concludes that all pertinent evidence regarding the 
claim decided below have been obtained and incorporated into 
the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


SMP/Aid & Attendance

A veteran receiving SMP may be entitled to additional 
monetary benefits if he or she is "helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person."  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b).  There are three alternative criteria that 
constitute helplessness. 

The first criterion are claimants who are blind or so nearly 
blind so as to have corrective vision of 5/200 or less, 
bilaterally, or concentric contraction of the visual field of 
5 degrees or less.  38 C.F.R. § 3.351(c)(1).  See 38 C.F.R. 
§ 4.75-84a.

The second criterion deals with situations where the claimant 
is confined to a nursing home because of mental or physical 
incapacity.  38 C.F.R. § 3.351(c)(2).  A nursing home is 
defined in 38 C.F.R. § 3.1(z) as follows:  

1)  Any extended care facility which is licensed 
by a State to provide skilled or intermediate-
level nursing care, 
2)  A nursing home care unit in a State 
veterans' home which is approved for payment 
under 38 U.S.C. § 1742, or 
3)  A Department of Veterans Affairs Nursing 
Home Care Unit.  

The third criterion involves consideration of specific 
criteria based on a factual need, and includes:

1)  Inability of claimant to dress or undress 
himself (herself) or to 
keep himself (herself) ordinarily clean and 
presentable.  
2)  Frequent need of adjustment of any special 
prosthetic or 
orthopedic appliances which by reason of the 
particular 
disability cannot be done without aid (this will 
not include the 
adjustment of appliances which normal persons 
would be 
unable to adjust without aid, such as supports, 
belts, lacing at 
the back etc.).  
3)  Inability of claimant to feed himself 
(herself) through loss of 
coordination of upper extremities or through 
extreme weakness.  
4)  Inability to attend to the wants of nature.  
5)  Incapacity, physical or mental, which 
requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers 
incident to his or her daily environment.  

38 C.F.R. § 3.352.

This criterion also provides that being "bedridden" will be 
a proper basis for finding the need for aid and attendance.  
Bedridden is to be determined based on the actual requirement 
to be confined to bed.  Voluntary confinement or instances 
where a physician has prescribed bed rest to promote 
convalescence or cure will not be considered "bedridden."

It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal function, which the 
claimant is unable to perform, should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for VA to consider the enumerated 
factors under § 3.352(a); that eligibility required at least 
one of the enumerated factors be present, and that because 
the regulation provides that "[t]he particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole," the "particular personal function" must be one of 
the enumerated factors.

The veteran is currently receiving SMP at the housebound 
rate.  This award was made effective from December 29, 2000.  
VA received his claim for SMP at the aid and attendance level 
on February 6, 2002.  VA outpatient records dated in the 
early 2000s noted assessments for possible transient ischemic 
attack (TIA), carotid artery stenosis, osteoarthritis of 
multiple joints, depression/anxiety, cataracts, age-related 
macular degeneration, and right foot/leg pain.  

A VA vision examination of November 2000 noted visual acuity 
without correction of 20/80 in the right eye and 20/250 in 
the left eye.  The confrontational fields were full.  The 
assessment was cataracts in both eyes and non-exudative age-
related macular degeneration in both eyes.  The veteran 
indicated that he would defer surgery to remove his 
cataracts.  

The veteran was afforded a VA SMP examination in November 
2000.  He complained of being unable to see or hear and 
having residuals from two strokes.  The veteran was six feet 
and one inch tall and weighted 214 pounds.  His gait was 
shuffling and leaned heavily on a walking stick when walking.  
He was found to be dependent on this walking stick for his 
left leg as this extremity would not bear weight.  It was 
determined by the examiner that the veteran was capable of 
walking 50 yards without the assistance of another person.  
The veteran reportedly spent 10 hours a night in bed and 12 
hours a day in an armchair.  He suffered with left 
hemiparesis with the left hand having no grip strength and 
was tremulous.  The veteran could partially dress himself 
with some assistance by his son-in-law.  His son-in-law did 
all of his cooking, cleaning, shopping, and driving.  The 
son-in-law stayed with the veteran every night and 50% of the 
daytime.  The veteran was continent with both bowl and 
bladder.  He suffered with chronic pain from osteoarthritis 
of multiple joints.  The veteran had anxiety, depression, and 
manic episodes due to his debilitated state and fear of his 
continued loss of functional ability.  The veteran feared 
that he would be institutionalized in a nursing home.  The 
veteran did not leave his home (due to fear from falling with 
his weak left leg) except for his medical appointments, when 
his son-in-law would accompany him.  The diagnoses were 
osteoarthritis, status-post cerebrovascular accident (CVA), 
TIA, chronic obstructive pulmonary disorder, and an anxiety 
disorder.  The examiner certified that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.

A VA social worker prepared a letter in February 2002.  The 
social worker found that the veteran required assistance with 
bathing, shopping, meal preparation, traveling to medical 
appointments, heavy cleaning (to include his bathroom and 
floors), and laundry.  She felt that the veteran required the 
services of in-home assistance three times a week for three 
hours, and he would still have to supplement such assistance 
with the help of friends and neighbors.  

Another VA SMP examination was given in June 2002.  The 
veteran's complete diagnoses were COPD, "obstipation," 
severe hearing loss, left ulnar nerve entrapment, esophageal 
ulceration, and anxiety disorder.  The examiner found that 
the veteran was restricted in his ability to feed, bathe, and 
dress himself due to limited functioning resulting from 
shortness of breath, pain in his legs and feet, and obesity.  
The veteran was not permanently bedridden or blind.  He was 
found to be unable to leave his home without assistance.  The 
veteran was found to require care to include assistance with 
housekeeping, putting on his socks and shoes, bathing, and 
some activities of daily living.  The veteran was found to be 
competent, but the examiner commented that he suffered with 
anxiety disorder, as he was very fearful of losing his 
independence.

A final VA SMP examination was given in July 2002.  A friend 
who had been helping the veteran brought him to the 
examination.  The veteran had a valid driver's license, but 
had not driven a car in four years.  The veteran appeared to 
be alert and responsive and seemed very competent.  He was 
able to handle his finances and medication.  He was not 
permanently bedridden.  The veteran was found to be able to 
shower and to meet his toiletry needs satisfactorily.  He was 
able to dress himself except for putting on and tying his 
shoes.  The veteran could walk around his home, but was 
required to use a cane or walk with his hands against the 
wall for support.  His total distanced walked in his home 
during one day was 500 feet.  He could not use a set of 
stairs.  He did not use a wheelchair, as he could not see 
well enough to maneuver it.  The veteran was continent and 
able to feed himself.  He could use a telephone.  The veteran 
was unable to drive an automobile and did not do his own 
shopping.  He reported using a magnifying glass to read up 
close.  The veteran did his own cooking, laundry, and house 
cleaning; but had an assistant come in a couple of times a 
week to help.  He usually slept four or five hours a night, 
awoke at 5:00-5:30 am, cared for his own toiletry needs, 
would prepare his own breakfast and coffee, take another nap 
for two to three hours, and awake again at 10:00 am.  
Thereafter, he would do deep breathing exercises and ride a 
stationary bike for twenty to thirty minutes for exercise.  
He had lunch about noon and would clean his kitchen in the 
afternoon.  The veteran also would spend sometime in the 
afternoon resting in a reclining position, but not sleep.  He 
would eat dinner at 6:00 pm and go to bed at 9:30 pm.  He 
spent his days listening to the radio, watching television, 
paying bills, and working at his artistic hobbies.  

On examination, the veteran weighted 211.6 pounds and was 73 
inches tall, and the examiner found the veteran's appearance 
to be obese but compatible with that of an eighty-year-old 
man.  He was noted to have degenerative disc disease at the 
L2-L3 levels.  The veteran had good bilateral grip strength 
and was able to flex and extend his upper extremities "quite 
well" against minimal to moderate resistance.  The veteran 
appeared to have cataracts.  His visual acuity in both eyes 
was 20/100 without correction and 20/50-1 with correction.  
The examiner opined that the veteran was able to 
satisfactorily protect himself from the ordinary dangers and 
hazards of his daily environment.  He was found to be alert, 
responsive, and would exercise good judgment.  The veteran 
did appear to need some help and assistance with his 
housework and some of his shopping needs.  

Turning to the criteria for aid and attendance, the Board 
finds that the veteran does not meet the requirements of 
38 C.F.R. § 3.351(c)(1) for visual impairment.  The latest 
vision examination of July 2002 revealed that the veteran's 
corrected bilateral vision at 20/50 was substantially better 
than the required corrected vision of 20/200.  While the 
veteran does have cataracts, his field of vision was found to 
be full in November 2000 and no loss of vision field was 
reported in July 2002.  Therefore, aid and attendance is not 
warranted based on the veteran's visual acuity.

There is no evidence that the veteran has been confined to 
any type of nursing home or institutional facility due to his 
mental or physical incapacity.  Thus, aid and attendance is 
not warranted under the provisions of 38 C.F.R. 
§ 3.351(c)(2).  

Turning to the criteria under 38 C.F.R. § 3.352, the medical 
evidence has consistently reported that even with his current 
anxiety and depression, he is fully competent.  There is no 
lay or medical evidence that the veteran had remained 
bedridden in recent years.

There is a medical statement from November 2000 that found 
the veteran needed aid and assistance from another person to 
meet his daily needs.  However, more recent examinations 
(that actually took place during the period covering this 
appeal, that is, after receipt of the claim in February 2002) 
appear to show that the veteran had increased functional 
ability when compared to that reported in November 2000.  
However, the recent opinions are conflicting.  Both a VA 
social worker in February 2002 and a VA physician in June 
2002 found the veteran unable to bathe, prepare meals, dress, 
and clean his home without the assistance of others.  
However, the examination of July 2002 reveals a better 
functional picture of the veteran.  Unlike the reports of 
February and June 2002 that merely noted conclusions, the 
later examination report of July 2002 provides a detailed 
discussion of the veteran's daily activities as reported by 
the veteran himself.  This self-report indicates that the 
veteran is able to do most of the daily activities within his 
home by himself to include showering, dressing, meal 
preparation, and cleaning.  In fact, the veteran also 
reported that he still goes about his doing his hobbies at a 
table and was able to mount and ride a stationary bicycle for 
exercise on a daily basis.  

Based on the veteran's own description of his daily 
activities in July 2002, the Board finds that he can clean 
himself, feed himself, and attend to the needs of nature by 
himself.  As the veteran does not use a prosthetic or 
orthopedic device, frequent need to adjust such a device is 
not applicable to the current case.  He is also reported to 
be alert and competent and there does not appear to be any 
mental or physical inability to prevent harm from the hazards 
or dangers incident to his daily activities.  

The only agreement between these three examinations was that 
the veteran was unable to put on and tie his shoes.  However, 
the veteran's own description of his daily activities 
indicates that he otherwise was fully capable of dressing 
himself.  His inability to put on regular shoes with laces (a 
particular personal function) does not reveal an overall 
level (condition as a whole) of helplessness that would 
authorize the award of aid and attendance.

Based on the above analysis, the Board finds that the 
evidence does not present such a degree of helplessness or 
being nearly helpless, with functional impairments enumerated 
at 38 C.F.R. § 3.351 and 3.352, that SMP at the aid and 
attendance level would be authorized.  While some examiners 
have indicated greater levels of functional impairment, the 
Board finds that these opinions are mere conclusions with 
little provided reasons and bases for justification.  In 
contrast, the examiner of July 2002 note only provided 
detailed examination findings, but also reported in detail 
the veteran's own lay evidence of his daily activities.  
Therefore, the July 2002 examiner's opinion carries greater 
probative weight than the other examinations of record.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (The Board has the 
duty to assess the credibility and weight to be given to 
evidence, to include medical evidence.)  As the examinations 
are not of equal probative weight, the preponderance of the 
evidence is against the claim for SMP at the aid and 
attendance level and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension at the aid and 
attendance level is denied.


REMAND

A review of the claims file reveals that VA has yet to obtain 
and incorporate into the file the veteran's service medical 
and personnel records.  These records were requested by the 
RO in May 2002, but no response from the National Personnel 
Records Center (NPRC) has been placed in the claims file.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The 
Board finds that these records are essential for a 
determination regarding the veteran's claim for service 
connection for PTSD.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  Under the circumstances, this claim must be 
remanded for development of the service records.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should review the claims 
file and ensure that no other 
notification or development action is 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

2.  The VBA AMC should contact the NPRC 
(or any other appropriate government 
agency) and request the veteran's 
available service medical and personnel 
records.  If such records are 
unavailable, the NPRC should be 
instructed to provide a negative response 
and the reasons for the inability to 
provide the requested records.  
Development of this evidence should 
continue until the VBA AMC can determine 
that the requested records are no longer 
available or that further development 
would be futile.  All evidence or 
responses received should be incorporated 
into the veteran's claim file.

3.  If it is determined that the 
veteran's service medical and personnel 
records are no longer available or that 
further development would be futile, the 
VBA AMC must provide the notification to 
the veteran as required by regulations at 
38 C.F.R. § 3.159(e).

4.  Thereafter, the VBA AMC must review 
the claims file and determine if any 
alleged stressor has been verified and/or 
if there is a current diagnosis for PTSD.  
If a verified stressor exists, then the 
veteran should be afforded the 
appropriate VA compensation examination 
in order to determine if the veteran's 
PTSD is etiologically related to any or 
all verified in-service stressors.

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



